         Case 1:19-mj-10645-UA Document 33 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -                                       ORDER

 STUART FINKELSTEIN,                                        19 Mag. 10645
                                                           20 Cr. __ (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Curcio hearing in this matter currently scheduled for March 11, 2021 is

adjourned to May 11, 2021 at 2:00 p.m.

Dated: New York, New York
       February 24, 2021
